Citation Nr: 0308536	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  97-26 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of zero percent for 
ruptured right middle cerebral artery aneurysm.

ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The Board had active duty service from November 1952 to 
December 1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
San Juan, Puerto Rico, in part of which decision the RO 
granted entitlement to service connection for ruptured right 
middle cerebral artery aneurysm and assigned an evaluation of  
zero percent.

In May 2002, pursuant to authority granted to the Board by 67 
Fed. Reg. 3,009. 3.104 (January 23, 2002) (codified as 
38 C.F.R. § 19.2(a)(2)), the Board undertook further 
development of the veteran's claim.  He was notified in 
January 2003, that additional evidence had been obtained and 
would be considered by the Board.  He was provided a copy of 
that evidence and was notified that he could submit 
additional evidence or argument within 60 days.  No response 
has been received from the veteran.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the appellant's claim now on appeal has 
been obtained by VA.
 
2.  The appellant has been notified of the evidence that is 
necessary to substantiate his claims, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claims.

3.  The veteran's disability from ruptured right middle 
cerebral artery aneurysm is manifested by ascertainable, mild 
symptoms of cognitive deficits such as mild memory deficit, 
without loss of sensory, motor or reflex functions, and 
without clinical findings such as headaches, dizziness, 
fatigability or other ascertainable residuals attributed to 
the disease.


CONCLUSIONS OF LAW
1.  The duty of the Department of Veterans Affairs (VA) to 
assist in the development of the veteran's claim and the 
notification requirements of the Veterans Claims Assistance 
Act of 2000 have been satisfied.  Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, §§ 3-4, 114 Stat. 
2096, 2096-2099 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).

2.  The criteria for a rating of 10 percent, and no higher, 
for ruptured right middle cerebral artery aneurysm have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7. 4.10, 4.124a, Diagnostic Codes 8009 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Rating of Ruptured Right Middle Cerebral Artery Aneurysm

The veteran contends that he has residual disability from 
ruptured right middle cerebral artery aneurysm.  For the 
following reasons and bases, the Board finds that the 
criteria for a rating of 10 percent, and no higher, have been 
met.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2002).

VA utilizes a rating schedule that is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (2002).

This is appeal from an initial rating of the veteran's 
disability from hemorrhage of a brain vessel.  Therefore, the 
Board will consider whether a "staged" rating is 
appropriate for the disability.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

The veteran was granted entitlement to service connection for 
hypertension in July 1973.  In November 1995, he was 
hospitalized and underwent a right frontal-temporal 
craniotomy for surgical repair of a ruptured right middle 
cerebral artery aneurysm, causing subarachnoid hemorrhage.  

Pursuant to a claim filed by the veteran in September 1996, 
the veteran was granted entitlement to service connection for 
ruptured right middle cerebral artery aneurysm by the RO's 
January 1997 rating decision.  The RO assigned a zero percent 
rating to the associated disability, utilizing Diagnostic 
Code 8009.  Under that diagnostic code, a rating of 100 
percent is provided for six months for brain vessel 
hemorrhage.  Thereafter, residuals are rated at a minimu of 
10 percent.  A note following Diagnostic Codes 8000 through 
8025 indicates that it is required for the minimum rating for 
residuals that there be ascertainable residuals.  
Determinations as to the presence of residuals not capable of 
objective verification, i.e., headaches, dizziness, 
fatigability, must be approached on the basis of the 
diagnosis recorded; subjective residuals will be accepted 
when consistent with the disease and not more likely 
attributable to other disease or no disease.  The note 
further provides that it is of exceptional importance that 
when ratings in excess of prescribed minimum ratings are 
assigned, the diagnostic codes utilized as bases of 
evaluation be cited, in addition to the codes identifying the 
diagnoses.

The pertinent evidence in the record that has been submitted 
since the veteran's September 1996 claim for service 
connection for ruptured right middle cerebral artery aneurysm 
consists of VA hospitalization reports, VA treatment records 
and reports of VA examinations.

During outpatient treatment in late November 1995 after the 
November 1995 craniotomy, the veteran denied complaints of 
headache, convulsive disorder, or other specific complaints.  
An examiner reported an impression of status post 
subarachnoid hemorrhage.  The veteran's prescription for 
Dilantin was refilled.

A VA outpatient treatment note dated in April 1997 documents 
the veteran's continued use of Dilantin.  An examiner note 
that the veteran was in no apparent distress, was conscious, 
alert, and oriented.  However, he complained of sadness, 
crying spells, anhedonia, pessimistic views about the future, 
insomnia, and anxiety.  The examiner noted an impression of 
adjustment disorder and depressed mood.

The veteran underwent a VA neuropsychiatric examination in 
February 1998.  The examiner noted that the veteran had had 
aneurysm brain surgery and had not worked since that 
operation.  On mental status examination, his mood was 
somewhat anxious.  His affect was constricted.  His attention 
and concentration were good.  His memory was fair.  His 
speech was clear and coherent.  He was not hallucinating.  
His insight and judgment were fair.  He exhibited good 
impulse control.  An examiner reported an impression of 
dysthymia.

The veteran underwent a VA neurological examination in June 
2000.  He reported that he had done well after his surgery 
but could not perform job-related activities as swiftly or as 
rapidly as before the surgery.  He had complaints of short 
episodes of dizziness, lasting about 15 seconds, with a 
frequency of five to six episodes per week.  He denied loss 
of consciousness after his subarachnoid hemorrhage.  On 
examination, he was alert, oriented, and cooperative.  He had 
problems with recent memory.  His affect was somewhat 
inappropriate.  Insight and judgment were fair.  He had no 
aphasia, apraxia, or agnosia.  There was no impairment of the 
cranial nerves.  His gait was normal.  There was no dysmetria 
or dysergia.  Romberg and tandem test were negative.  There 
was no focal motor deficit.  Sensorium was grossly normal.  
Reflexes were symmetric throughout, without pathology.  The 
reported diagnosis was status post surgery for cerebral 
aneurysm after subarachnoid hemorrhage.

During outpatient treatment in February 2001, the veteran was 
spontaneous, polite, and cooperative.  His gait and 
coordination were normal.  There were no involuntary 
movements.  Thought processes and content were normal, 
coherent, relevant, and logical.  Tone of voice was normal.  
The veteran did not confuse words.  He was not delusional.  
He was fully oriented.  His memory was adequate.  His 
judgment was fair.

During a VA neurological examination in June 2001, the 
veteran complained of continuing episodes of dizziness which 
he described as a sensation of lightheadedness.  He denied 
that he had fainted or loss consciousness.  He related that 
onset of such symptoms to the time of his subarachnoid 
hemorrhage.  The frequency of such episodes was four to five 
times per week and the duration was eight to ten seconds.  
The symptoms were precipitated by heat and strenuous work.  
He complained that the episodes caused anxiety.  The veteran 
also complained of related anxiety and poor recent memory.  
He denied symptoms of headache or other symptoms.  There was 
no aphasia, apraxia, or agnosia.  His gait was normal.  There 
was no dysmetria or dysergia.  Romberg and tandem tests were 
negative.  There was no focal motor deficit.  Sensorium was 
grossly normal.  Deep tendon reflexes were symmetric 
throughout, without pathologic reflexes.  A computed 
tomography scan showed no definite acute ischemia or 
hemorrhagic infarcts.  There were malacic changes of the 
right temporal and posterior frontal lobes.  The examiner who 
conducted the neurological examiner reported an impression of 
status post surgery for subarachnoid hemorrhage.

A VA neuropsychiatric report dated in July 2001 contains a 
diagnosis of mild dysthymia.  The examiner described the 
stressors as unspecified.

The veteran was afforded another VA neurological examination 
in December 2002.  At that time, he was 70 years old.  He 
reported that since his surgery he had had mild memory 
deficit and loss of interest in work and other activities.  
He reported that he wrote things in order to remember them.  
He denied getting lost.  He denied seizures.  He denied 
headaches.  However, according to the examiner, a review of 
the veteran's medical records showed that the veteran had 
complained of headaches in the past.  The veteran told the 
examiner that the headaches he had after the subarachnoid 
hemorrhage had resolved.  The veteran's current complaints 
were of lightheadedness and the feeling that he might faint, 
especially associated with activity around his house.  The 
veteran denied tinnitus, involuntary movements, or visual 
changes associated with such symptoms.  On examination the 
veteran was alert, active, well oriented, and cooperative.  
He had a mildly sad affect.  He had a mild hearing deficit.  
He had no aphasia or praxis problem.  A cranial nerve 
examination was essentially normal except for the mild 
hearing deficit.  His pupils were isocoric.  He had full 
visual fields.  His extraocular muscles were functional.  
Facial sensation and strength were symmetrical.  Tongue was 
midline.  There was no dysmetria.  There was no gait ataxia.  
Motor function, including tone and bulk were normal, and 
motor strength was 5/5 and symmetrical in all extremities.  A 
sensory examination was unremarkable for pinprick, 
temperature, and vibration.  Reflexes were +2 bilaterally and 
there were bilateral plantar flexor responses.  The examiner 
described as "amazing" how well the veteran was doing in 
view of the expected catastrophic sequelae of his 
subarachnoid hemorrhage.  However, the examiner noted that 
the veteran's affect had been affected.  The examiner noted 
"mild frontal features" such as lack of enthusiasm and mild 
cognitive impairment.  According to the examiner, it was 
clear that the veteran's deficits from brain injury were 
enough to lead to symptoms of abulia (apathy and lack of 
enthusiasm), as well as cognitive impairments.

It is apparent from a thorough review of the record that the 
veteran does not have objective neurological residuals from 
his cerebrovascular accident.  Rather, the only identified 
residuals, aside from his dysthymia, which has been 
separately rated, are mild memory loss and mild dysthymia.  
The neuropsychiatric disabilities associated with the 
residuals of ruptured right middle cerebral artery aneurysm 
have been rated under a separate diagnostic code.  See 
Estaban v. Brown, 6 Vet. App. 259 (1992).

The Board has reviewed the entire record and finds that the 
veteran's disability from ruptured right middle cerebral 
artery aneurysm is manifested by ascertainable, mild symptoms 
of cognitive deficits such as mild memory without loss of 
sensory, motor, or reflex functions, and without clinical 
findings such as headaches, dizziness, fatigability, or other 
ascertainable residuals attributed to the disease.  Although 
his symptoms from ruptured right middle cerebral artery 
aneurysm are mild, they are, nonetheless, ascertainable.  
These symptoms have been consistently clinically demonstrated 
since the time of his November 1995 craniotomy.  Therefore, 
the Board concludes that the criteria for a minimum rating of 
10 percent for residuals of brain trauma due to hemorrhage of 
blood vessel under Diagnostic Codes 8009 have been met.

The Board has considered whether a "staged" rating is 
appropriate for the disability due to hemorrhage from a brain 
vessel.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
As noted above, however, the clinical findings contained in 
the record not support a rating higher than the 10 percent 
assigned by the RO at any point from the effective date of 
service connection for this disability.  The veteran's 
residual symptoms have consistently been described by 
physicians as mild.

In reaching its decision, the Board has considered the 
history of the disability in question as well as the current 
clinical manifestations and the effect the disabilities may 
have on the earning capacity of the veteran.  38 C. F. R. §§  
4.1, 4.2 (2002).  The Board has also considered 38 C.F.R. §  
4.7, which provides for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  The veteran's disability did not approximate a 
higher evaluation at any point during the period in question. 

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2002).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards. Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. There is a full range of ratings 
that may be applied for greater disability from resiudals of 
brain vessel hemorrhage through the use of diagnostic codes 
approriate for the rating of residual manifestations.  
Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization for his disabiltiy, nor is it shown 
that he requires frequent treatment of such disorder or that 
the disorder so markedly interferes with employment as to 
render impractical the application of regular schedular 
standards.  Finally, there is no evidence that the impairment 
resulting solely from ruptured right cerebral artery aneurysm 
warrants extra-schedular consideration.  Rather, for the 
reasons noted above, the Board concludes that extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
this case.

II.  Applicability and Compliance with VCAA

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  This law 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  However, the regulations add nothing 
of substance to the new legislation and the Board's 
consideration of the regulations does not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  These duties 
are discussed in detail below.

VA has a duty to notify the appellant and his representative, 
if any, of information and evidence needed to substantiate 
and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West Supp. 
2002).  In this case the veteran has been so notified by the 
January 1997 rating decision, the September 1997 statement of 
the case, the December 2001 supplemental statement of the 
case, and by a letter from the RO dated in December 2001.  VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that VA has complied with the VCAA notification 
requirements.

Upon submission of a substantially complete application, VA 
must notify the claimant of information and lay or medical 
evidence needed to substantiate the claim, and must notify 
the claimant of what portion of that information and evidence 
is his responsibility, and what is VA's responsibility.  38 
U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b)(1) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The veteran was so notified by the RO's December 2001 letter.

Under 38 C.F.R. § 3.159(b) (2002), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  The RO has obtained all 
relevant records identified by the veteran or otherwise 
evident from the claims folder.  

The veteran has not asserted that there are private treatment 
records that pertain to his claim that have not been obtained 
and considered.  The veteran has had several opportunities to 
identify sources of evidence, including the claim he filed, 
his Notice of Disagreement, his substantive appeal, and the 
statements he has filed.  The RO has obtained treatment 
records identified by the veteran.  The veteran has not 
provided information concerning additional evidence -- such 
as the names of treatment providers, dates of treatment, or 
custodians of records, either private, Federal agency, or 
service related -- which has not been obtained.  

Under 38 C.F.R. § 3.159(c)(4) (2002), VA must provide a 
medical examination or obtain a medical opinion in 
compensation claims when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.356(a) (2002).  The veteran has been afforded 
appropriate VA examinations in connection with all of the 
claim herein decided.

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claim and to assist 
the veteran in obtaining records and providing medical 
examinations.  The revised regulation concerning VA's duty to 
notify claimants of inability to obtain records under the 
VCAA, 38 C.F.R. § 3.159(e) (2002), is applicable to any claim 
for benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by VA as of that date.  See 66 Fed. Reg. 45,620 and 45,631-
45,632 (Aug. 29, 2001).  VA has not been unable to obtain any 
records identified by the veteran or otherwise identified in 
the claims file.  Therefore, VA has no duty to notify the 
veteran of inability to obtain evidence.


ORDER

A rating of 10 percent for ruptured right middle cerebral 
artery aneurysm is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.


	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

